Case 1:20-cv-12228-RBK-KMW Document 15 Filed 01/27/21 Page 1 of 1 PagelD: 79

Rakoski & Associates, LLC.

Michael Rakoski, Esquire

46 S. Maple Avenue, 24 Floor, Marlton, New Jersey 08053
Telephone: (856) 988-0500

Facsimile: (856) 988-1166

mrakoski@rakoskilaw.com

&

January 27, 2021

 

 

 

Via Email: njdnef_williams@njd.uscourts.gov
Via Fax: 856-757-6846

Hon. Karen M. Williams, U.S.M.J.

Mitchell H. Cohen U.S. Courthouse .
Room 204000

1 John F. Gerry Plaza

4th & Cooper Streets

Camden, NJ 08107

 

RE: John Murphy vs. Township of Deptford, et al
Civil Action No: 1:20-CV-12228-RBK-KMW

Dear Judge Williams:

I represent the Plaintiff, John Murphy, in the above action. I am pleased to advise the
Court that the above matter has been amicably settled by and between the parties and that
closing documents will be filed within thirty (30) days. Plaintiff is an over the road trucker
and it is difficult to get him in at times to execute the release; however, he gave authority
to resolve the matter for the offer tendered by the Defendants and I have accordingly
resolved the matter overall.

This obviously eliminates the necessity for the conference among counsel and Your
Honor presently scheduled for Thursday, January 28, 2021.

Respectfully submitted,

RAKOSKI & ASSOCIATES, LLC

By: “Wet Polen (xX

MR/th MICHAEL RAKOSKI, ESQ.
Cc: John Grady, Esq.
Patrick J. Madden, Esq.

 
